     Case 2:19-cv-01449-JCM-NJK Document 25 Filed 01/17/20 Page 1 of 2




1    ELDA M. SIDHU
     General Counsel
2    Nevada Bar No. 7799
3    JANET L. MERRILL
     Assistant General Counsel
4    Nevada Bar No. 10736
     UNIVERSITY OF NEVADA, LAS VEGAS
5    4505 S. Maryland Parkway, Box 451085
     Las Vegas, Nevada 89154-1085
6    Telephone: (702) 895-5185
7    Facsimile: (702) 895-5299
     elda.sidhu@unlv.edu
8    janet.merrill@unlv.edu
     Attorneys for Defendant
9
10                                UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA

12    CHRISTINE HASKIN,                                   CASE NO.: 2:19-cv-01449-JCM-NJK
13                   Plaintiff,
14    vs.                                                     STIPULATION AND ORDER FOR
                                                                EXTENSION OF TIME FOR
15                                                          DEFENDANT TO REPLY TO MOTION
      STATE OF NEVADA ex rel. BOARD OF                           TO DISMISS PLAINTIFF’S
16    REGENTS OF THE NEVADA SYSTEM OF                                 COMPLAINT
      HIGHER EDUCATION, ON BEHALF OF
17    THE UNIVERSITY OF NEVADA, LAS                                    (FIRST REQUEST)
      VEGAS,
18
                     Defendant.
19
20          IT IS HEREBY STIPULATED AND AGREED by and among, Plaintiff, Christine Haskin

21   (“Plaintiff”), and Defendant, the State of Nevada ex rel. the Board of Regents of the Nevada System

22   of Higher Education, on behalf of the University of Nevada, Las Vegas (“UNLV”), by and through

23   their respective attorneys, that Defendant UNLV may have additional time within which to submit

24   Defendant’s Reply in Support of Motion to Dismiss Plaintiff’s Complaint (“Reply”).

25          1.      Defendant’s Reply is due January 21, 2020. See ECF No. 22.

26          2.      On January 16, 2020, Janet L. Merrill, counsel for Defendant, conferred with Marta

27   D. Kurshumova, counsel for Plaintiff, regarding the timing of Defendant’s Reply. Counsel for

28   Plaintiff consented to Defendant’s request to enlarge the time for filing the reply by seven (7) days,

                                                  1
     Case 2:19-cv-01449-JCM-NJK Document 25 Filed 01/17/20 Page 2 of 2




1    which would make the new deadline Tuesday, January 28, 2020.

2           3.      Good cause exists for this extension as Ms. Merrill had several new unanticipated

3    legal demands including a time sensitive injunctive relief dispute.

4           4.      The extension will not result in undue delay in the administration of this cause.

5           5.      No other enlargement of time has been previously requested regarding the Reply.

6     DATED: January 17, 2020                          DATED: January 17, 2020
7     /s/ Janet L. Merrill                             /s/ Jenny Foley
      ELDA M. SIDHU, ESQ.                              JENNY FOLEY, ESQ.
8     JANET L. MERRILL, ESQ.                           MARTA D. KURSHUMOVA, ESQ.
      UNIVERSITY OF NEVADA, LAS VEGAS                  HKM EMPLOYMENT ATTORNEYS LLP
9     4505 S. Maryland Parkway, Box 451085             1785 East Sahara, Suite 300
      Las Vegas, Nevada 89154-1085                     Las Vegas, Nevada 89104
10    Tel.: 702-895-5185                               Tel: (702) 805-8340
      Fax: 702 895-5299                                Fax: (702) 625-3893
11    Attorney for Defendant                           Attorneys for Plaintiff
12                                                     PHILIP J. TRENCHAK, ESQ.
                                                       VICTORIA MULLINS, ESQ.
13                                                     MULLINS & TRENCHAK
                                                       1614 S. Maryland Parkway
14                                                     Las Vegas, NV 89104
                                                       Tel.: 702-778-9444
15                                                     Fax: 702-778-9449
                                                       Attorneys for Plaintiff
16
17
18                                                 ORDER

19          IT IS SO ORDERED that pursuant to the Stipulation agreed upon by both parties, the deadline

20   for Defendant to reply to Defendant’s Motion to Dismiss Plaintiff’s Complaint shall be extended to

21   January 28, 2020.

22   DATED this _______
           January  21, day of _____________________, 20___.
                        2020.

23
24
                                                  ___________________________________________
25                                                UNITED
                                                  UNITED STATES
                                                          STATESMAGISTRATE     JUDGE
                                                                   DISTRICT JUDGE
26
27
28

                                                  2
